1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     GEORGE A. TOLIVER,                               Case No. 2:17-cv-02612-MMD-CWH
7                                        Plaintiff,                  ORDER
             v.
8
      LAS VEGAS METROPOLITAN POLICE
9     OFFICER J. SOLES, et al.,
10                                   Defendants.
11

12          Pro se Plaintiff George A. Toliver, who was previously the custody of the Nevada

13   Department of Corrections (“NDOC”) for alleged parole violations, brings this action under

14   18 U.S.C. § 1983. Before the Court is the Report and Recommendation (“R&R” or

15   “Recommendation”) of United States Magistrate Judge Carl W. Hoffman, recommending

16   that the Court allow his first two claims to proceed past screening, but dismiss his third

17   claim with leave to amend, and grant his application to proceed in forma pauperis. (ECF

18   No. 9.) Plaintiff had until June 19, 2019 to file an objection. To date, no objection to the

19   R&R has been filed. For this reason, and as explained below, the Court adopts the R&R.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the Court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” Id. Where a party fails to object, however,

25   the court is not required to conduct “any review at all . . . of any issue that is not the

26   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

27   Circuit has recognized that a district court is not required to review a magistrate judge’s

28   report and recommendation where no objections have been filed. See United States v.
1    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

2    employed by the district court when reviewing a report and recommendation to which no

3    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

4    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

5    district courts are not required to review “any issue that is not the subject of an objection.”).

6    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

7    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

8    1226 (accepting, without review, a magistrate judge’s recommendation to which no

9    objection was filed).

10          While Plaintiff has failed to object to Judge Hoffman’s recommendation to allow

11   two of his claims to proceed past screening, but dismiss the other claim with leave to

12   amend, the Court will conduct a de novo review to determine whether to adopt the R&R.

13   Judge Hoffman construed Plaintiff’s Complaint as containing three claims: (1) false arrest;

14   (2) false imprisonment; and (3) retaliation. (ECF No. 9 at 3-5.) Judge Hoffman found that,

15   liberally construed, Plaintiff stated a claim for false arrest that should proceed past

16   screening based on his allegation that police officers arrested him for a parole violation

17   without probable cause because they falsified their police report when they arrested him

18   on his bicycle, writing that he was intoxicated. (Id. at 3-4.) Second, Judge Hoffman found

19   Plaintiff stated a colorable claim for false imprisonment because his imprisonment for

20   alleged parole violations was based on the false police report stating he was intoxicated,

21   which cited no evidence. (Id. at 5.) Third, however, Judge Hoffman found Plaintiff had not

22   stated a retaliation claim, and recommended dismissal of that claim without leave to

23   amend. (Id. at 5.) Having reviewed the R&R (which Plaintiff did not oppose), and Plaintiff’s

24   Complaint, the Court agrees with Judge Hoffman.

25          It is therefore ordered that Judge Hoffman’s Report and Recommendation (ECF

26   No. 9) is adopted in full.

27

28
1           It is further ordered that the version of the Complaint already filed by the Clerk of

2    Court as directed by Judge Hoffman’s R&R (ECF No. 10) is the operative complaint in

3    this case.

4           It is further ordered that Plaintiff’s false arrest claim (claim one) will proceed against

5    Las Vegas Metropolitan Police Department Officer J. Soles #15320, unnamed Las Vegas

6    Metropolitan Police Department Officer #15319, and parole officer John D. Mehalko.

7           It is further ordered that Plaintiff’s false imprisonment claim (claim two) will proceed

8    against parole officer John D. Mehalko, parole sergeant E. Tanner, and parole lieutenant

9    Shane Brandon.

10          It is further ordered that Plaintiff’s retaliation claim (claim three) is dismissed, with

11   leave to amend.

12          It is further ordered that, if Plaintiff chooses to file an amended complaint curing

13   the deficiencies of his complaint, as outlined in this order, Plaintiff must file the amended

14   complaint within 30 days from the date of entry of this order.

15          It is further ordered that the Clerk of Court will send to Plaintiff the approved form

16   for filing a § 1983 complaint and instructions for the same. If Plaintiff chooses to file an

17   amended complaint, he must use the approved form and he must write the words “First

18   Amended” above the words “Civil Rights Complaint” in the caption.

19          It is further ordered that, if Plaintiff chooses to file an amended complaint, the Court

20   will screen the amended complaint in a separate screening order. The screening process

21   will take several months.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
1           It is further ordered that, if Plaintiff chooses not to file an amended complaint curing

2    the stated deficiencies of the complaint within 30 days , Plaintiff’s false arrest claim (claim

3    one) will proceed against Las Vegas Metropolitan Police Department Officer J. Soles

4    #15320, unnamed Las Vegas Metropolitan Police Department Officer #15319, and parole

5    officer John D. Mehalko, and Plaintiff’s false imprisonment claim (claim two) will proceed

6    against parole officer John D. Mehalko, parole sergeant E. Tanner, and parole lieutenant

7    Shane Brandon; and Plaintiff’s retaliation claim (claim three) will be dismissed. Plaintiff

8    may also notify the Court of his decision not to file an amended complaint instead of

9    waiting to let the 30 day period expire.

10          DATED THIS 20th day of June 2019.

11

12                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
